DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8-11, 17, 18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puyt et al. [US 2008/0158538 A1].

Regarding claim 1, Puyt et al. discloses a wafer table (Fig. 1 item WT) comprising: 
a wafer table body (as shown in Figs. 2-7 item 10); 
a plurality of burls (2, 3) on the wafer table body (10), the burls configured to support a wafer (4) on the wafer table and each of the burls comprising a burl body (as shown in Figs. 2-7),
a layer (11 or 31-34) on top of the burl body (10), a top of the layer having a plurality of nanoscale structures (31-34 or 37) formed by the layer (as shown in Figs. 2-7, see also paragraphs [0044]-[0052]); and 
a further layer overlying the nanoscale structures (paragraphs [0046]-[0049] teaches the application of a non-reacting diamond like coating in combination to the structures).

Regarding claim 11, Puyt et al. discloses a wafer table (Fig. 1 item WT) comprising- 
a plurality of burls (Figs. 2-7 items 2 and 3) configured to support a wafer (4) on the wafer table, each of the burls comprising a burl body (10), 
a layer (11 or 31-34) comprising a ceramic material on top of the burl body (paragraph [0050] teaches metal nitride and oxide coatings), a top of the layer having an ordered nanoscale topography formed by the layer (as shown in Figs. 2-7, see also paragraphs [0044]-[0052] teaches wherein the structures are patterned); and 
a further layer overlying the nanoscale topography (paragraphs [0046]-[0049] teaches the application of a non-reacting diamond like coating in combination to the structures).

Regarding claim 18, Puyt et al. discloses a method comprising: 
providing a wafer table (Fig. 1 item WT) comprising a plurality of burls (Figs. 2-7 items 2 and 3); and 
forming and etching a layer on top of the burls such that a top of the layer has a plurality of nanoscale structures etched into the layer (as shown in Figs. 2-7, see also paragraphs [0044]-[0052] teaches wherein the structures are patterned).

Regarding claim 2, Puyt et al. discloses wherein the wafer table and the plurality of burls are integral and formed together (as shown in Figs. 2-7).

Regarding claims 4 and 20, Puyt et al. discloses wherein the layer comprises a ceramic material (paragraph [0050] teaches metal nitride and oxide coatings).

Regarding claims 6 and 22, Puyt et al. discloses wherein the layer comprises a metallic material (paragraphs [0045] and [0050]).

Regarding claim 8, Puyt et al. discloses wherein the layer comprises an organic polymer (paragraphs [0046]-[0047]).

Regarding claims 9, 10 and 17, Puyt et al. discloses wherein the nanoscale structures are in the form of an array of dome-shaped protrusions and ordered (as shown in Figs. 4, 5 and 7, see also paragraph [0052]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puyt et al. in view of Hammer [US 2016/0354864 A1].

Regarding claims 3, 12, 13 and 19, Puyt et al. discloses the wafer table, as applied above.

Puyt et al. does not teach wherein the wafer table and the plurality of burls comprise  sintered Si:SiC.
However, Hammer discloses a wafer table (Fig. 2 item 11) comprising a plurality of burls (13) and made of sintered Si:SiC (paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide burls of sintered Si:SiC, as taught by Hammer in the system of Puyt et al. because such a modification provides a suitable alternative material for the wafer table and burls in order to achieve high mechanical stability and strength (paragraph [0004] of Hammer).

Claims 5, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Puyt et al. in view of Williams [US 2008/0138504 A1].

Regarding claims 5, 7, 14 and 15, Puyt et al. discloses the wafer table, as applied above.

Puyt et al. does not teach a ceramic layer comprising SiC or a metallic layer comprising aluminum.
However, Williams discloses a wafer table comprising burls (as shown in Figs. 2) coated with a high wear resistance layer in order to improve wear resistance of the burls (paragraphs [0003]-[0004] and [0027]) the high wear resistance layer being made of a ceramic layer comprising SiC (paragraph [0029]) or a metallic layer comprising aluminum (paragraph [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide burls of  SiC or a metallic layer comprising aluminum, as taught by Williams in the system of Puyt et al. because such a modification provides a suitable alternative material in order to achieve a high wear resistance at the burl/wafer interface (paragraphs [0003]-[0004] and [0027] of Williams).

Response to Arguments

Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied references does not teach “a layer on top of the burl body, a top of the layer having a plurality of nanoscale structures formed by the layer; and a further layer overlying the nanoscale structures”, see pages 5-9 of the remarks.
	The Examiner respectfully disagrees. As applied above, Puyt et al. does indeed disclose a layer (11 or 31-34) on top of the burl body (10), a top of the layer having a plurality of nanoscale structures (31-34 or 37) formed by the layer (as shown in Figs. 2-7, see also paragraphs [0044]-[0052]); and a further layer overlying the nanoscale structures (paragraphs [0046]-[0049] teaches the application of a non-reacting diamond like coating in combination to the structures).
	As such, Applicants arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882